DETAILED ACTION
This action is in response to the amendments and remarks filed 11/16/2021 in which claims 1 has been amended, claims 10 and 18 have been canceled; claims 1-9, 11-17 and 19-22 are pending, claims 13-17 and 19-22 are allowable, and claims 1-9 and 11-12 remain rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 SEPTEMBER 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered and they are moot with regard to the rejection of claims 1-9 and 11-12, which has been updated to address the amended claim 1 and thus Applicants’ arguments are directed to grounds of rejection which are no longer cited in the current action. See the updated rejection below which now cites new prior art.
Allowable Subject Matter
With regard to Applicant’s arguments directed to the rejection of claims 13-17 and 19-21, that “An does not utilize a gasket in its structure, and there is no reason to believe that using the structures of Matsubara would "create a secure sealing connection with the correct compression of the gaskets" since there are no gaskets” and that Matsubara is not analogues art to the claimed invention, thus the combination is not obvious; the Examiner disagrees, in part.  Matsubara is seen as analogues art to the broad field of fluid filter cartridges. The Examiner further disagrees with the argument that An does not utilize a gasket in its structure because An uses sealing members 40a and 40b, which would be structurally equivalent to the gasket of Matsubara. 
Thus Claims 13-17 and 19-21 are seen to comprise allowable subject matter as the closest prior art does not teach all the limitations of claims 13 and 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,190,558 B1 (hereinafter “Robbins”) in view of US 2004/0168978 A1 (hereinafter “Gary”), US 2012/0048794 A1 (hereinafter “Kovach” and US 2006/0006104 A1 (hereinafter “Cary”).
Regarding claim l Robbins discloses a tankless reverse osmosis water filtration system (Abstract, where a product water holding tank is optional and “for residential use” is an intended use which is not further limiting, but the filter is disclosed for use on home water sources C1/L9-11), comprising: 
a pre-filter element41 or 43, the pre-filter in fluid communication with an inlet of a pump 13; 
a reverse osmosis element 11 a coupled with an outlet of the pump 13; 
a flush loop 26 in parallel with the reverse osmosis element, wherein the flush loop recycles a portion of permeate fluid from a second outlet of the reverse osmosis element to an inlet of the reverse osmosis element; 
a concentrate recirculation loop 21 comprising at least one conductivity/dissolved solids (i.e. obviously including total dissolved solids) meter 35;
wherein the concentrate recirculation loop recycles a portion of concentrate fluid from a drain line 53 to the inlet of the pump 13;
where the product/permeate water is then accessed from a faucet 25; (Figure and C2/L60-C3/L65).
Robbins does not disclose (1) a housing in which is disposed the prefilter element and the RO element and at least two electronic leak detectors connected to a controller, the controller 
However, with regard to (1) a housing and leak detectors, Cary discloses a water purification and dispensing apparatus wherein the filter apparatus elements are enclosed in a  housing which comprises a leak detector 54 in the bottom of the housing which is connected to a controller which shuts down (i.e. is configured to send a signal to) the pump of the apparatus when a leak is detected in order to prevent the pump from running dry and failing in the event of all the water leaking from the reservoir; Fig. 1 and [0026].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Robbins by using a housing to enclose the elements of the filter apparatus and including a leak detector in the housing connected to a controller which shuts down the pump of the apparatus when a leak is detected as disclosed by Cary in order to enclose and detect leaks from the apparatus and prevent the pump from running dry and failing in the event of all the water leaking from the reservoir; Fig. 1 and [0026].
With regard to at least two leak detectors, Cary only discloses one leak detector, however including at least two leak detectors would involve only the mere duplication of the leak detector as disclosed and would have been further obvious to do in order to provide multiple locations of leak detection. As Cary discloses the detection of a leak causes the controller to stop the pump in the system, then in the system with multiple sensors it would have been obvious to 
However, with regard to (2) a drain line solenoid, a post RO filter element and a TDS meter, Gary discloses a similar RO filtration apparatus which comprises a concentrate recycling loop 17 and solenoid valve 30 disposed between a concentrate outlet of the reverse osmosis element and a drain line of the concentrate loop, as well as a conductivity meter 28, wherein it is noted that the conductivity meter means total dissolved solids (TDS); and a post-filter element 46 disposed between a permeate outlet 18 of the reverse osmosis element and product water exit 40; (Figs. 6-7, [0053]-[0057]).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Robbins in view of Cary by (a) replacing the value in the drain line with a solenoid valve (b) using the conductivity meter to measure total dissolved solids and (c) and including a post filter element between the a permeate outlet 18 of the reverse osmosis element and product water exit/faucet as disclosed by Gary because (a) it allows electronic control of the purge of concentrate in the RO housing and concentrate loop Gary [0093], (b) conductivity meters are known to be used to measure TDS to control the RO process Gary [0057], Abstract; and (c) in order to provide further carbon filtration of the RO water to remove further impurities.
However, with regard to (2) a drain line solenoid, a post RO filter element and a TDS meter, Kovach discloses a similar RO filtration apparatus which comprises a permeate flush/rinse loop 54, wherein the flush loop recycles a portion of permeate fluid from an outlet of the reverse osmosis element to an inlet of the reverse osmosis element specifically downstream of the pump (Kovach Fig. 1, 14).
prima facie obvious to one of ordinary skill in the art to modify the system of Robbins in view of Cary and Gary by adjusting the flush loop so that the flush loop recycles a portion of permeate fluid from an outlet of the reverse osmosis element to an inlet of the reverse osmosis element specifically downstream of the pump disclosed by Kovach because this involves the simple substitution of known permeate flush/rinse loop recycle locations for recycling a portion of permeate fluid from an outlet of the reverse osmosis element to an inlet of the reverse osmosis element to obtain the predictable results of successful RO filtration.
Regarding claim 2 Robbins in view of Cary, Gary and Kovach discloses the system of claim 1 further comprising a second solenoid valve 33 located upstream of the first pre-filter element; Robbins Figure. 
Regarding claim 8 Robbins in view of Cary, Gary and Kovach discloses the system of claim 1 further comprising a flow restrictor (i.e. pressure reducer 57, C7/L43-60) located between the first outlet of the reverse osmosis element and the inlet of the pump. 
Regarding claim 9 Robbins in view of Cary, Gary and Kovach discloses the system of claim 1 further comprising a check valve 37 located between the first pre-filter element and the post-filter element; Robins Figure. 

Claims 3-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins in view of Cary, Gary and Kovach and further in view of ES2532034B1 (hereinafter “Taboada”).
Regarding claim 3 Robbins in view of Cary, Gary and Kovach discloses the system of claim 2, comprising a second pre-filter element (the other of 41 or 43); Robbins Figure, but does Taboada discloses a similar RO system having multiple pre-filters 5, 10, 15 which are before a solenoid 18; Fig. 1.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Robbins in view of Cary, Gary and Kovach by moving the one of the pre-filters to be upstream of the second solenoid valve as taught by Taboada because this involves the simple substitution of known pre-filter locations relative to a solenoid which would not hinder the performance of the filtration system and thus obtain the predictable result of a successful RO filtration.
Regarding claim 4 Robbins in view of Cary, Gary and Kovach discloses the system of claim 3 but does not disclose a total dissolved solid meter located between the first pre-filter element and the second pre-filter element. 
However Taboada discloses a similar RO system having multiple pre-filters 5, 10, 15 where a TDS meter 9 is between said prefilters; Fig. 1.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Robbins in view of Cary, Gary and Kovach by including the second filter before the second solenoid as taught by Taboada because this involves combining the known prior art elements according to known methods to yield predictable results which allow monitoring the TDS removal of the prefilters.
Regarding claim 5-6 Robbins in view of Cary, Gary and Kovach discloses the system of claim 2 but does not disclose a low pressure switch located upstream of the second solenoid valve or (claim 6) a high pressure switch located between the post-filter and the faucet.
Taboada discloses a similar RO system having a low pressure switch 17 located upstream of the second solenoid valve 18 and a high pressure switch 21 located between the RO filter and the faucet; Fig. 1.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Robbins in view of Cary, Gary and Kovach by including a low pressure switch located upstream of the second solenoid valve or (claim 6) a high pressure switch located between the post-filter and the faucet as taught by Taboada because this involves combining the known prior art elements according to known methods to yield predictable results, and to provide further control of pressure in the process.
Regarding claim 7 Robbins in view of Cary, Gary and Kovach discloses the system of claim 6 but does not disclose a flow meter located between the post-filter and the high pressure switch.
However Taboada discloses a similar RO system having a flow meter 28 located between the RO filter and the high pressure switch; Fig. 1.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Robbins in view of Cary, Gary and Kovach by including flow meter located between the post-filter and the high pressure switch as taught by Taboada because this involves combining the known prior art elements according to known methods to yield predictable results and allows further monitoring of the filtration process.
Regarding claim 11 Robbins in view of Cary, Gary and Kovach discloses the system of claim l but does not disclose at least one of a temperature sensor or a total dissolved solids meter located upstream of the pre-filter. 
Taboada discloses a total dissolved solids meter 9 located upstream of the pre-filters 10 and 15; Fig. 1.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Robbins in view of Cary, Gary and Kovach by a total dissolved solids meter 9 located upstream of the pre-filters 10 and 15 as taught by Taboada because this involves combining the known prior art elements according to known methods to yield predictable results and allows further monitoring of the filtration process.
Regarding claim 12 Robbins in view of Cary, Gary and Kovach discloses the system of claim 1 but does not disclose a total dissolved solids meter located downstream of the post-filter 
However Taboada discloses a total dissolved solids meter 29 located downstream of the RO filter; Fig. 1
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the system of Robbins in view of Cary, Gary and Kovach by a total dissolved solids meter 29 located downstream of the RO filter as taught by Taboada because this involves combining the known prior art elements according to known methods to yield predictable results, and allows further monitoring of the filtration process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773